Citation Nr: 0607380	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for missing teeth, for 
purposes of compensation.

2.  Entitlement to a rating in excess of 10 percent for 
status post fracture of the left subcondylar neck of the 
mandible. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had over 24 years of active duty service and 
retired in September 1991.  This case comes to the Board of 
Veterans' Appeals (Board) from an April 2002 rating decision.  


FINDING OF FACT

No competent medical evidence has related the veteran's 
missing teeth to loss of substance of body of his mandible.


CONCLUSION OF LAW

The criteria for service connection for missing teeth, for 
purposes of compensation, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.150 (Diagnostic Code 9913), 17.161 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for missing teeth 
for purposes of compensation

By an April 2002 rating decision, the RO denied service 
connection for missing teeth, and the veteran perfected an 
appeal.  Replaceable missing teeth are considered service-
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 17.161.  By an April 2005 supplemental 
statement of the case, the RO determined that teeth numbers 
3, 5, 13, 14, 15, 18, 19, 20, 22, 24, 29, and 31 were service 
connected but for treatment purposes only.  It continued to 
deny, however, service connection for the missing teeth for 
purposes of compensation, and this issue remains on appeal.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(d).

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth" and teeth 
lost as a result of "loss of substance of body of . . . 
mandible."  Compare 38 C.F.R. § 3.381 with 38 C.F.R. § 
4.150, Diagnostic Code 9913.  Only the latter are to be 
considered disabling for purposes of service-connected 
compensation.  See Simington v. West, 11 Vet. App. 41, 44 
(1998).  

Service medical records confirm that the veteran was involved 
in a helicopter accident in April 1968 and he suffered (in 
part) a closed fracture of the left subcondylar of the 
mandible (as well as fractures of teeth numbers 3, 5, 13, 14, 
15, 18, 19, 20, 22, 24, 29, and 31).  An April 1968 x-ray of 
the mandible revealed a fracture through the base of the 
articular process of the left mandible with the condylar 
process having been pulled forward and downward from its 
proper position.  There was a possible incomplete fracture 
extending down from the alveolar ridge just to the right of 
the symphysis from an area of fractured lower incisor tooth.  
The upper and lower teeth were wired together for fixation.  
(As a result of this helicopter accident, the veteran has 
been service connected for - in pertinent part - status post 
fracture of the left subcondylar neck of the mandible, a 
disability which currently has been assigned a 10 percent 
rating).    

In a November 2002 letter, a private dentist (T. K. Pace, 
D.D.S.) wrote that radiographically, the condyle of the 
mandible showed deterioration and insufficient disc space.  
Dr. Pace also wrote that the veteran's 

history of damage to the left condyle and 
multiple fractured teeth as a result of 
[the]1968 injury probably have had a 
significant affect on his current 
condition.  

While Dr. Pace confirmed the deterioration of the veteran's 
mandible (as well as his history of fractured teeth), he did 
not specifically conclude that the veteran's missing teeth 
were actually due to the mandible deterioration.  Because no 
competent medical evidence has related the veteran's missing 
teeth to loss of substance of body of his mandible (no such 
opinion was contained in a June 2003 VA dental examination 
report or an April 2004 oral surgery consultation report), 
service connection for missing teeth - for purposes of 
compensation - is denied.

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a May 2004 
letter, the RO clearly advised the veteran of the four 
elements required by Pelegrini II.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by May 2004 and readjudicated the claim 
in a April 2005 supplemental statement of the case.  

Service, VA, and private medical records are in the file.  
The veteran underwent a VA dental examination in June 2003 
and a oral surgery consultation in April 2004 (the reports of 
which have been reviewed).  The veteran has not indicated 
that there are any outstanding records pertaining to his 
claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim. 

ORDER 

Service connection for missing teeth, for purposes of 
compensation, is denied.

REMAND

The veteran's claim for a higher rating for his fracture of 
the left subcondylar neck of the mandible has been pending 
since November 2000.  In November 2002, the RO received a 
letter from Dr. Pace which included a billing record 
reflecting (in pertinent part) multiple outpatient visits 
between November 2000 and July 2002.  The actual records of 
these treatment visits have not been sought, and are 
obviously relevant to the veteran's claim for a higher 
rating.  These records should be sought, as well any updated 
treatment records from Dr. Pace and any other relevant VA 
and/or private treatment records dated since May 2004 (the 
last time VA treatment records were associated with the 
claims folder).  

The most recent VA evaluation of the veteran's mandible 
condition was in April 2004 (when he underwent an oral 
surgery consultation).  By the time of this case returns from 
remand, the report of this consultation will be too dated to 
be considered contemporaneous.  Therefore a new VA dental 
examination should be conducted.

Accordingly, the Board remands for the following:

1.  With any needed assistance from the 
veteran, seek the actual records 
reflecting treatment by Dr. T.K. Pace, 
Clarksville, TN between November 2000 and 
July 2002, as well as any treatment 
records dated thereafter.  

2.  With any needed assistance from the 
veteran, obtain the treatment records of 
all other private and VA doctors and 
medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for symptoms of his mandible 
condition since May 2004.  

3.   Schedule a VA examination to 
determine the nature and severity of the 
veteran's status post fracture of the 
left subcondylar neck of the mandible.  
Ask the examiner to conduct all necessary 
special studies or tests, including x-
rays.  

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing all pertinent 
legal authority and diagnostic codes.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The veteran has the right to submit additional 
evidence and argument on this remanded matter, which requires 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005); Kutscherousky v. West, 12 Vet. App. 369 (1999).  



                 
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


